Title: To James Madison from John Sammons and Others, 12 June 1815
From: Sammons, John
To: Madison, James


                    
                        Green County Penn[s]ylvania June 12th. 1815
                    
                    The Petition of Amos Herrington Humbly sheweth
                    That he has been fined in the Sum of Seventy nine Dollars & ninty two cents for disobeying the orders of the President of the United States on the month of September 1812 for which fine he has been arrested by the deputy marshall Wm. Kincaid Esqr. and held to bail for the payment of Said fine. Now be it known to your Excellency by us the near neighbou[r]s & intimate Acquaintance of said Herrington who have interced⟨ed⟩ So far in his behalf to sign this Petition to state you the Truth upon our honours the Situation of said Herrington That he is a poor weak and infirm man with a family of Small children for which he is scarcely able to Gain a scanty Subsistance and should the Prosecution of said fine be pursued and collected will Greatly distress him and in honour to the court martial we Venture to Predict that had it be in his Power to have attended with testimony he was able to have brought he would not been fined he has Been for some years back sick one third of his time and of course cannot be a fit Subject of military duty whe therefore humbly Pray you would think of his case and if it is in the Power of executive interference that you would

direct the deputy marshall to desist from the Collection of said fine and your Petitioners in duty bound will ever pray
                    
                        John Sammons[and sixteen others]
                    
                